FILED
                            NOT FOR PUBLICATION                             MAY 11 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



EUROCONCEPTS, INC., a California                 No. 08-56515
corporation; JOSEPH ELIHU; PARVIZ
ELIHU; DANIEL ELIHU; ALBERT                      D.C. No. 2:05-cv-04042-CAS-
ELIHU; HAYADEH ELIHU; AMIR                       PJW
CONSTRUCTION INC., a California
corporation,
                                                 MEMORANDUM *
              Plaintiffs - Appellants,

  v.

HARTFORD CASUALTY INSURANCE
COMPANY, an Indiana corporation,

              Defendant - Appellee.



                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                        Argued and Submitted April 5, 2010
                               Pasadena, California

Before: KOZINSKI, Chief Judge, D.W. NELSON, Circuit Judge, and GERTNER,
District Judge.**



        *
          This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
           The Honorable Nancy Gertner, United States District Judge for the
District of Massachusetts, sitting by designation.
      Unlike some commercial general liability policies, the Policy’s definition of

advertising does not include information “directed at specific market segments.”

Hameid v. Nat’l Fire Ins. of Hartford, 71 P.3d 761, 766 n.3 (Cal. 2003). And,

rather than broadcast a message out to the general public, Euroconcepts, Inc.

(“Euroconcepts”) passively distributed the flyer at issue only to those potential

customers who happened to walk into its showroom. The flyer thus cannot fall

within the Policy’s definition of advertising, see id. at 766, 769–70; Rombe Corp.

v. Allied Ins. Co., 27 Cal. Rptr. 3d 99, 107 (Cal. Ct. App. 2005), so Hartford

Casualty Insurance Company (“Hartford”) had no duty to defend the underlying

action. See Montrose Chem. Corp. v. Superior Court, 861 P.2d 1153, 1157 (Cal.

1993); Gray v. Zurich Ins. Co., 419 P.2d 168, 176 n.15 (Cal. 1966).

      We further reject Euroconcepts’ argument that Hartford had a duty to defend

because some suppliers who installed products in the allegedly infringing residence

used photographs of those products in magazines or other publications. The Policy

expressly covers only Euroconcepts’ own advertisements.

      The underlying action alleged only that Euroconcepts palmed off

copyrighted designs. Hartford therefore had no duty to defend based on the

Policy’s coverage of injury from the “publication of material that slanders or libels

a person or organization or disparages a person’s or organization’s goods, products




                                          2
or services.” See Microtec Research, Inc. v. Nationwide Mut. Ins. Co., 40 F.3d

968, 972 (9th Cir. 1994).


      AFFIRMED.




                                         3